The Opinion of the Court was delivered by Treat, C. J. The record presents the single question, whether an administrator can assign a promissory note payable to his intestate so as to vest the legal interest in the assignee. On the score of principle and authority, the answer must be in the affirmative. The administrator succeeds to the legal title to the personal estate, and the title takes effect by relation from the death of the intestate. As a general principle, he has the power to dispose of the'personal effects, and they cannot be followed into the hands of the alienee. He has to sell the property in order to pay the debts against the estate and make distribution of the surplus among the heirs, and purchasers would not be disposed to deal with him if they were liable to be afterwards called to account. There are exceptions to the rule, as where the purchaser knows, or has reason to believe, that the sale is made with a design to misapply the funds ; or where property is transferred by the administrator in payment of a private debt; or where it is sold at a grossly inadequate price. In such cases, those interested in the estate may treat the administrator as personally liable, or pursue the property into the hands of the purchaser. 2 Williams on Executors, 796; McConnell v. Hodson, 2 Gilm. 640. In this case, there is nothing to impeach the fairness of the transaction, and the assignment must be sustained if the administrator had the legal power to make it. The statute authorizes the payee of a promissory note by indorsement in writing to transfer the absolute legal interest. By operation of law, the administrator is vested with the legal interest to as full an extent as the intestate possessed it. Having the right to receive payment of the note, to sue upon it in his own name, and dispose of it by sale, it follows that he may transfer the legal title to another. The objection that he is not within the letter of the statute, and therefore not competent to make the assignment, is entitled to but little consideration. In the case of Stone v. Rawlinson, Willes 559, the Court held, under a similar provision in the Statute of Anne, that the administrator of the payee could assign a promissory note so as to enable the indorsee to sue on it in his own name ; and the decision was put distinctly on the ground that the terms of the statute authorized the person in whom the legal estate was vested to pass and transfer the estate' by assignment. Such is the reasonable construction to be given to our statute. Whether the assignee may charge the estate on failure to collect the note of the payee, or whether he may hold the administrator personally liable, are questions that now do not arise and need not therefore be discussed. The power conferred on the administrator to compound or sell desperate or doubtful debts due the estate, under the direction of the Probate Court, does not imply that he has no power to assign a promissory note belonging to the estate. If he disposes of the note without obtaining the direction of the Court to do so, he is chargeable with the amount due upon it; if he acts under the sanction of the Court, he is only to be charged with the amount he actually received. The object of the provision is to facilitate the settlement of estates by the disposition of doubtful claims for the best price that can be obtained for them. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.